            Case 2:20-cv-00310-RSL Document 37 Filed 06/19/20 Page 1 of 3



                                                          HONORABLE ROBERT S. LASNIK
 1
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
 8    SOPHEARY SANH,                                  NO. 2:20-cv-00310
 9
                          Plaintiff,                 PLAINTIFFS’ STIPULATED MOTION
10                                                   AND ORDER FOR EXTENSION OF
      v.                                             DEADLINES AS TO RESPONSES AND
11                                                   REPLIES TO DEFENDANTS’
      OPPORTUNITY FINANCIAL, LLC and
      RISE CREDIT SERVICE OF TEXAS, LLC              MOTIONS TO DISMISS
12
      d/b/a RISE,
13
                            Defendants.
14

15          Plaintiff Sopheary Sanh (“Plaintiff”), with the consent of Defendant Opportunity

16   Financial, LLC and Defendant Rise Credit Service of Texas, LLC d/b/a RISE (together,

17   “Defendants”) (collectively “the Parties”), hereby moves on a stipulated basis for an

18   order extending the deadlines for Plaintiff’s Responses to Defendants’ Motions to

19   Dismiss and Defendants’ Replies in support of their Motions to Dismiss.

20          On May 11, 2020, Defendants filed motions to dismiss Plaintiffs’ Complaint. This

21   Court’s March 6, 2020 Order, Dkt. No. 18, scheduled the deadline for responding to

22   those motions by June 15, 2020. Plaintiff files this stipulated motion asking the Court to

23   extend the due date for Plaintiff’s Responses to Defendants’ Motions to Dismiss to

24   June 22, 2020 and the due date for Defendants’ Replies in support of their respective

25   Motions to Dismiss to July 10, 2020.

26

27

      PLAINTIFFS’ STIPULATED MOTION AND ORDER
      FOR EXTENSION OF DEADLINES - 1
            Case 2:20-cv-00310-RSL Document 37 Filed 06/19/20 Page 2 of 3



 1         IT IS SO STIPULATED AND AGREED this 18th day of June, 2020.
 2   BRESKIN JOHNSON & TOWNSEND PLLC           ARMSTRONG TEASDALE LLP
 3   By:_s/ Roger Townsend ______________      By: s/David Herman________________
       Brendan W. Donckers, WSBA #39406
 4     Roger M. Townsend, WSBA #25525             Richard L. Scheff (Pro hac vice)
       1000 Second Avenue, Suite 3670             David Foster Herman (Pro hac vice)
 5     Seattle, WA 98104                          2005 Market Street
       (206) 652-8660                             One Commerce Square, Floor 29
 6     bdonckers@bjtlegal.com                     Philadelphia, PA 19103
       rtownsend@bjtlegal.com                     (267) 780-2000
 7
                                                  dherman@atllp.com
     LEONARD LAW
 8                                                rlscheff@armstrongteasdale.com
     By:_______________________________
 9     Samuel R Leonard, WSBA #46498           Attorneys for Defendant Rise Credit
       1001 4th Avenue                         Service of Texas LLC d/b/a Rise,
10     Suite 3200                              Defendant
       Seattle, WA 98154
11     (206) 458-6208                          DLA PIPER LLP (US)
       sam@seattledebtdefense.com
12
     Attorneys for Plaintiff Sopheary Sanh     By: s/David Freeburg____________
13                                                Andrew Ramiro Escobar, WSBA
                                                  #42793
14                                                David Ian Freeburg, WSBA #48935
                                                  Virginia A. Weeks. WSBA #55007
15
                                                  701 Fifth Avenue, Suite 6900
16                                                Seattle, WA 98104-7044
                                                  (206) 839-4800
17                                                andrew.escobar@dlapiper.com
                                                  david.freeburg@dlapiper.com
18                                                virginia.weeks@dlapiper.com
19
                                               Attorneys for Defendant Opportunity
20                                             Financial, LLC

21

22

23

24

25

26

27

     PLAINTIFFS’ STIPULATED MOTION AND ORDER
     FOR EXTENSION OF DEADLINES - 2
            Case 2:20-cv-00310-RSL Document 37 Filed 06/19/20 Page 3 of 3



 1                                           ORDER
 2         Having reviewed Plaintiff’s stipulated motion, the Court hereby enters an order
 3   extending the deadline for Plaintiff’s Response to Defendants’ Motions to Dismiss to
 4   June 22, 2020, and the deadline for Defendants’ Replies in support of their Motions to
 5   Dismiss to July 10, 2020. The Clerk of Court is directed to renote the motions to dismiss
 6   (Dkt. #27 and Dkt. #31) for consideration on Friday, July 10, 2020.
 7

 8         DATED this 19th day of June, 2020.
 9

10                                            A
                                              Robert S. Lasnik
11                                            United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      PLAINTIFFS’ STIPULATED MOTION AND ORDER
      FOR EXTENSION OF DEADLINES - 3
